Case: 20-1992    Document: 39     Page: 1    Filed: 09/29/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  IN RE: VIVINT, INC.,
                         Appellant
                  ______________________

                        2020-1992
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 90/020,115.
                   ______________________

                Decided: September 29, 2021
                  ______________________

     WILLIAM MILLIKEN, Sterne Kessler Goldstein & Fox,
 PLLC, Washington, DC, argued for appellant. Also repre-
 sented by JASON DANIEL EISENBERG, ROBERT GREENE
 STERNE.

    ROBERT J. MCMANUS, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, ar-
 gued for appellee Andrew Hirshfeld. Also represented by
 THOMAS W. KRAUSE, MAUREEN DONOVAN QUELER,
 FARHEENA YASMEEN RASHEED.
                  ______________________

    Before MOORE, Chief Judge, SCHALL and O’MALLEY,
                    Circuit Judges.
 MOORE, Chief Judge.
    In 2011, Congress passed the Leahy-Smith America In-
 vents Act (AIA), Pub. L. No. 112-29, 125 Stat. 284 (codified
Case: 20-1992     Document: 39      Page: 2     Filed: 09/29/2021




 2                                            IN RE: VIVINT, INC.




 in scattered sections of title 35). Overhauling the patent
 system, Congress created new ways to reexamine the va-
 lidity of issued patents. See id. “[I]n the post-AIA world, a
 patent can be reexamined either in federal court during a
 defense to an infringement action, in an ex parte reexami-
 nation by the Patent Office, or in the suite of three post-
 issuance review proceedings before the Patent Trial and
 Appeal Board.” Return Mail, Inc. v. U.S. Postal Serv., 139
 S. Ct. 1853, 1860 (2019). Often, parties use multiple path-
 ways to challenge validity. For example, an accused in-
 fringer may challenge validity both in district court and in
 an inter partes review (IPR), one of the three post-issuance
 review proceedings.
      This case requires us to determine when one pathway,
 ex parte reexamination, is available to a requester who has
 repeatedly tried to use another pathway, IPR, to forward
 the same arguments. By statute, the Patent Office must
 find a “substantial new question of patentability” before or-
 dering reexamination, 35 U.S.C. § 303(a), and it may deny
 reexamination when “the same or substantially the same
 prior art or arguments previously were presented to the Of-
 fice,” 35 U.S.C. § 325(d). 1 While the ex parte reexamination
 in this case was based on substantial new questions of pa-
 tentability, the Patent Office abused its discretion and



     1      Both statutes refer to the Patent Office’s Director.
 35 U.S.C. §§ 303(a) (“[T]he Director will determine whether
 . . . .”), 325(d) (“[T]he Director may . . . reject the petition
 . . . .”). But the Director has delegated the § 303(a) inquiry
 to examiners. See 37 C.F.R. § 1.515. And the Office of Pa-
 tent Legal Administration (OPLA), a subset of the Patent
 Office, resolved Vivint’s petitions that raised § 325(d). See
 37 C.F.R. § 1.181(a) (allowing for petitions invoking the Di-
 rector’s supervisory authority), 1.181(g) (allowing for dele-
 gation of review of such petitions). The parties treat each
 entity as an arm of the Patent Office, and we do the same.
Case: 20-1992      Document: 39    Page: 3    Filed: 09/29/2021




 IN RE: VIVINT, INC.                                        3



 acted arbitrarily and capriciously under § 325(d). Thus, we
 vacate and remand with instructions for the Patent Office
 to dismiss. 2
                        BACKGROUND
     In 2015, Vivint sued Alarm.com for infringing four pa-
 tents, including U.S. Patent No. 6,717,513. While defend-
 ing itself in district court, Alarm.com requested the Patent
 Office institute a litany of post-issuance review proceed-
 ings. In total, Alarm.com filed fourteen IPR petitions.
 Three of those petitions—IPR2015-01997, IPR2016-00129,
 and IPR2016-01091—challenged the validity of claims in
 the ’513 patent, which is the only patent at issue here.
      The Patent Office ultimately declined to institute IPR
 for the ’513 patent. For the ’997 and ’129 petitions, the Pa-
 tent Office determined that Alarm.com failed to make the
 threshold showing for institution: a reasonable likelihood
 that it would prevail on at least one challenged claim. See
 35 U.S.C. § 314(a). For the ’091 petition, however, the Pa-
 tent Office declined institution on a different basis. It
 viewed the ’091 petition as an example of “undesirable, in-
 cremental petitioning.” Alarm.com Inc. v. Vivint, Inc.,
 IPR2016-01091, Paper 11, at 12 (P.T.A.B. Nov. 23, 2016)
 (’091 Decision). Alarm.com had “used prior Board decisions
 as a roadmap to correct past deficiencies.” Id. And the Pa-
 tent Office reasoned that “allowing similar, serial chal-
 lenges to the same patent, by the same petitioner, risks
 harassment of patent owners and frustration of Congress’s
 intent in enacting the Leahy-Smith America Invents Act.”
 Id. (internal quotation marks and alterations omitted). To
 discourage such petitioning, the Patent Office exercised its
 discretion to deny institution for the ’091 petition. Id.




     2  Vivint waived its Appointments Clause challenge,
 so we need not remand on that basis.
Case: 20-1992    Document: 39      Page: 4    Filed: 09/29/2021




 4                                           IN RE: VIVINT, INC.




      More than a year later, Alarm.com requested ex parte
 reexamination of all claims of the ’513 patent. Largely, this
 request repackaged the arguments raised in the ’091 peti-
 tion. Alarm.com presented four questions of patentability
 for the Patent Office to review:




 J.A. 70. Two of those questions came directly from the ’091
 petition. In fact, vast swaths of the ex parte reexamination
 request copied, almost word for word, the ’091 petition.
 Compare J.A. 84–125, 132–36, with Alarm.com Inc. v.
 Vivint, Inc., IPR2016-01091, Paper 1, at 16–57, 64–67
 (P.T.A.B. May 24, 2016). For the two other questions,
 which related only to claim 14, Alarm.com replaced a ref-
 erence cited in the ’091 petition, Britton, with another ref-
 erence, Cheng. But it did so only after the Patent Office
 had addressed Britton in three related IPRs.
     Based on Alarm.com’s request, the Patent Office or-
 dered reexamination for all claims of the ’513 patent. It
 concluded that Alarm.com had raised substantial new
 questions of patentability despite the prior IPRs:
     [The Patent Office] notes that the Shetty, Joao, and
     Garton references are now presented in a new light
     compared to the earlier examinations and proceed-
     ings in view of the material new argument and in-
     terpretation     presented    in    the     Request.
     Accordingly, the use of these references in this
     reexamination is proper.
Case: 20-1992      Document: 39    Page: 5    Filed: 09/29/2021




 IN RE: VIVINT, INC.                                         5



 J.A. 982. The Patent Office did not, however, cite § 325 or
 discuss its discretion under that provision. See J.A. 976–
 84.
      Vivint then petitioned the Patent Office under 37
 C.F.R. § 1.181, seeking dismissal of the ex parte reexami-
 nation. It argued that the Patent Office has authority to
 deny reexamination under § 325(d) because that statute
 applies to ex parte reexaminations and IPRs with equal
 force. It also argued that each factor the Patent Office uses
 when exercising its discretion under § 325(d) counseled in
 favor of dismissal. 3 Finally, in Vivint’s view, the Patent
 Office could not decline to institute IPR based on abusive
 filing practices, yet grant reexamination on essentially the
 same facts.
      The Patent Office dismissed Vivint’s petition, holding
 that any § 1.181 petition raising 35 U.S.C. § 325(d) must be
 filed before reexamination is ordered. Based on §§ 304,
 305, and 325(d), the Patent Office reasoned that it had no
 authority to consider petitions filed after reexamination
 was ordered. While that reasoning drove the Patent Of-
 fice’s dismissal, the Patent Office also “provide[d] addi-
 tional comments . . . in order to clarify [its] policy” on
 several points. J.A. 10847.
     In a second petition under § 1.181, Vivint sought recon-
 sideration of the § 325(d) issue. It argued that raising
 § 325(d) in a petition would have been impossible before ex
 parte reexamination was ordered, so the Patent Office
 should not have faulted Vivint for its timing. And Vivint
 argued that, even if the Patent Office generally lacks au-
 thority to terminate a reexamination, it had authority to do
 so in this case under the Administrative Procedure Act



     3    Although Vivint purported to discuss factors relat-
 ing to § 325(d), it actually discussed the eight § 314(a) fac-
 tors.
Case: 20-1992    Document: 39      Page: 6    Filed: 09/29/2021




 6                                           IN RE: VIVINT, INC.




 (APA). Vivint also claimed the Patent Office acted arbi-
 trarily and capriciously by applying the same law to the
 same facts and reaching a different conclusion.
      The Patent Office denied Vivint’s second § 1.181 peti-
 tion. It reasoned that, though Patent Office rules pre-
 vented Vivint from filing a § 1.181 petition before ex parte
 reexamination was ordered, Vivint could have sought
 waiver of those rules. Also, the Patent Office rejected
 Vivint’s APA arguments, viewing them as an attempt to
 circumvent statutory limits. Likewise, the Patent Office
 explained how granting ex parte reexamination was not in-
 consistent with denying IPR. It contrasted the statutory
 frameworks used to make each decision. And it reasoned
 that, even if the IPR was denied based solely on § 325(d)
 considerations, the differences between ex parte reexami-
 nation and IPR could justify such an outcome. But, like the
 first petition, the Patent Office’s ultimate decision focused
 on the timing of Vivint’s petition as the basis for denying
 relief. J.A. 12217.
     Ultimately, an examiner issued a final rejection for all
 claims of the ’513 patent, and Vivint appealed to the Board.
 The Board affirmed. In doing so, it held that Alarm.com’s
 request raised substantial new questions of patentability,
 but it did not address § 325(d). Vivint appeals. We have
 jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
     “We review the Board’s decisions under the standard[s]
 set forth in the [APA].” Alacritech, Inc. v. Intel Corp., 966
 F.3d 1367, 1370 (Fed. Cir. 2020). Those standards require
 us to “decide all relevant questions of law” and to set aside
 agency actions that are “arbitrary, capricious, an abuse of
 discretion, or otherwise not in accordance with law.” 5
 U.S.C. § 706. Our review under the APA is not limited to
 the four corners of a final agency action; we may also re-
 view “preliminary, procedural, or intermediate agency
Case: 20-1992      Document: 39    Page: 7    Filed: 09/29/2021




 IN RE: VIVINT, INC.                                         7



 action[s] or ruling[s]” that are “not directly reviewable” be-
 fore a final action. 5 U.S.C. § 704.
                               I
     To order reexamination, the Patent Office must iden-
 tify a “substantial new question of patentability.” 35
 U.S.C. § 303(a). Vivint challenges the Patent Office’s out-
 come on that score, which is a question of law that we re-
 view without deference. See In re Swanson, 540 F.3d 1368,
 1381 (Fed. Cir. 2008) (“[T]he ultimate question of whether
 the reexamination is based on a substantial new question
 of patentability . . . remains a question of law.”). 4 Vivint
 argues that, because the ex parte reexamination request re-
 packaged arguments in the ’091 petition, it did not present
 a new question of patentability. We do not agree.
                               A
    The text of § 303(a) provides little guidance on the
 meaning of the word new in the phrase “substantial new
 question of patentability”:
     Within three months following the filing of a re-
     quest for reexamination under the provisions of
     section 302, the Director will determine whether a
     substantial new question of patentability affecting
     any claim of the patent concerned is raised by the
     request, with or without consideration of other pa-
     tents or printed publications. On his own initiative,
     and any time, the Director may determine whether
     a substantial new question of patentability is raised



     4    While the substantial-new-question inquiry may
 involve underlying fact questions, which we would review
 for substantial evidence, we see no such questions here.
 See In re Swanson, 540 F.3d at 1381 (holding the scope of
 an examiner’s prior consideration of a reference is a ques-
 tion of fact).
Case: 20-1992     Document: 39      Page: 8    Filed: 09/29/2021




 8                                            IN RE: VIVINT, INC.




     by patents and publications discovered by him or
     cited under the provisions of section 301 or 302.
     The existence of a substantial new question of pa-
     tentability is not precluded by the fact that a patent
     or printed publication was previously cited by or to
     the Office or considered by the Office.
 (emphasis added). It neither defines the word new nor pro-
 vides examples of questions of patentability that would
 qualify as new.
     The broader statutory context, however, clarifies that
 a question of patentability is new until it has been consid-
 ered and decided on the merits. See, e.g., Home Depot
 U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1748 (2019) (“[T]he
 words of a statute must be read in their context and with a
 view to their place in the overall statutory scheme.”). The
 Patent Office has discretion to deny an ex parte reexamina-
 tion request that raises an argument that has been previ-
 ously presented to it:
     In determining whether to institute or order a pro-
     ceeding under . . . [§ 303(a)] . . . , the Director may
     take into account whether, and reject the petition
     or request because, the same or substantially the
     same prior art or arguments previously were pre-
     sented to the Office.
 35 U.S.C. § 325(d) (emphasis added). That discretion
 would be meaningless if a question of patentability was not
 new simply because it had been previously presented to the
 Patent Office. Therefore, more is required for a question of
 patentability to no longer be new; the Patent Office must
 have considered and decided that question on the merits.
     While not binding on this court, the Manual of Patent
 Examining Procedure (MPEP) supports that conclusion.
 MPEP § 2242(I) defines the word new in § 303(a) by de-
 scribing the three circumstances in which a question is not
 new:
Case: 20-1992      Document: 39     Page: 9    Filed: 09/29/2021




 IN RE: VIVINT, INC.                                          9



     a substantial new question of patentability as to
     the claim is present, unless the same question of
     patentability has already been: (A) decided in a fi-
     nal holding of invalidity by a federal court in a de-
     cision on the merits involving the claim, after all
     appeals; (B) decided in an earlier concluded exami-
     nation or review of the patent by the Office; or
     (C) raised to or by the Office in a pending reexami-
     nation or supplemental examination of the patent.
 (emphasis in original). In the first two cases, “the same
 question of patentability” must have “already been . . . de-
 cided” by the Patent Office, not merely raised to or consid-
 ered by that office. Id. While the last category does include
 questions “raised to” the Patent Office, it is limited to ques-
 tions in “pending reexamination[s] or supplemental exam-
 ination[s].” Id. (emphasis added). In those cases, the
 Patent Office is currently considering the question of pa-
 tentability on the merits, which prevents it from being new.
      Vivint focuses on another portion of MPEP § 2242(I),
 which defines the phrase “an earlier concluded examina-
 tion or review.” It argues that a catchall category in that
 definition—“any other contested [Patent] Office proceeding
 which has been concluded and which involved the pa-
 tent”—includes decisions denying institution. Even as-
 suming that conclusion, a question must have been
 “decided in an earlier concluded examination,” not merely
 raised to the Patent Office, in order to meet § 2242(I)’s
 plain terms. Ultimately, nothing Vivint points to in the
 MPEP undermines our holding that a question of patenta-
 bility is new until it has been considered and decided on
 the merits.
                               B
      Alarm.com’s request raised four questions of patenta-
 bility, and we hold each of those questions was new under
 § 303(a). In each case, the Patent Office has never consid-
 ered the relevant question of patentability on the merits.
Case: 20-1992    Document: 39       Page: 10     Filed: 09/29/2021




 10                                            IN RE: VIVINT, INC.




     Vivint’s core argument is that “the invalidity chal-
 lenges raised in Alarm.com’s reexamination request had al-
 ready been considered and rejected by the Board in the”
 ’091 Decision. Appellant’s Br. at 18, 20. But that argument
 is twice flawed. First, the ’091 petition did not raise two of
 the four questions of patentability raised in the ex parte
 reexamination request. In the ex parte reexamination re-
 quest, Alarm.com challenged the patentability of claim 14
 on two bases, both of which relied on the Cheng reference.
 But neither of those bases had been presented to the Patent
 Office before. Nor had the Patent Office ever considered
 the patentability of claim 14 in light of Cheng. That, alone,
 renders the claim 14 questions new.
      Second, the Patent Office never considered or decided
 the questions of patentability raised in the ’091 petition. To
 be sure, the ’091 petition presented several questions of pa-
 tentability, two of which were identical to questions raised
 in the ex parte reexamination request. But the Patent Of-
 fice may deny institution without resolving any questions
 of patentability. See, e.g., 35 U.S.C. § 325(d). And that is
 precisely what the Patent Office did in the ’091 Decision; it
 relied on Alarm.com’s abusive filing practices to deny insti-
 tution. The Patent Office did not decide the questions of
 patentability raised in the ’091 petition. Instead, it found
 Alarm.com’s serial filing to amount to an abuse of process
 and, therefore, refused to address the merits of the patent-
 ability arguments. Thus, we hold the ex parte reexamina-
 tion in this case was based on substantial new questions of
 patentability.
                               II
     Even when an ex parte reexamination request presents
 a substantial new question of patentability, the Patent Of-
 fice “may . . . reject the . . . request because the same or
 substantially the same prior art or arguments previously
 were presented to” it. 35 U.S.C. § 325(d). Vivint contends
 the Patent Office abused its discretion and acted
Case: 20-1992     Document: 39     Page: 11    Filed: 09/29/2021




 IN RE: VIVINT, INC.                                        11



 arbitrarily and capriciously by ordering reexamination,
 and thereafter, refusing to terminate that proceeding. We
 agree.
                               A
     Initially, we reject the government’s argument that
 § 325(d) decisions are not reviewable. See Appellee’s Br. at
 31–33. 5 At base, the government argues § 325(d) decisions
 are committed to agency discretion based on that statute’s
 permissive language. But permissive language, alone, does
 not render a question committed to agency discretion un-
 der 5 U.S.C. § 701(a)(2). See, e.g., Dickson v. Sec’y of Def.,
 68 F.3d 1396, 1401 (D.C. Cir. 1995). “As we have held,
 § 701(a)(2) provides a very narrow exception to the pre-
 sumption of judicial review, and is applicable only in those
 rare instances where statutes are drawn in such broad
 terms that in a given case there is no law to apply.” Hon-
 eywell Int’l Inc. v. Arkema Inc., 939 F.3d 1345, 1348 (Fed.
 Cir. 2019) (quotation marks omitted). We are not per-
 suaded that § 325(d) meets that taxing standard.
      Accordingly, we review the Patent Office’s § 325(d) de-
 cision under the APA. See 5 U.S.C. § 706. Under the APA,
 we must set aside an agency action that is either an abuse
 of discretion or arbitrary and capricious. Id. § 706(2)(A).
 Agency action is an abuse of discretion when it “(1) is
 clearly unreasonable, arbitrary, or fanciful; (2) is based on
 an erroneous conclusion of law; (3) rests on clearly



     5    Under 35 U.S.C. § 303(c), “[a] determination by the
 Director pursuant to subsection (a) of this section that no
 substantial new question of patentability has been raised
 will be final and nonappealable.” The Director does not in-
 voke that provision here, for good reason. The provision
 does not apply to a determination that a substantial new
 question of patentability has been raised, and it does not
 apply to a determination under 35 U.S.C. § 325(d).
Case: 20-1992    Document: 39     Page: 12     Filed: 09/29/2021




 12                                          IN RE: VIVINT, INC.




 erroneous fact findings; or (4) involves a record that con-
 tains no evidence on which the [agency] could rationally
 base its decision.” Honeywell, 939 F.3d at 1348. A decision
 is arbitrary and capricious when the agency fails to articu-
 late a “rational connection between the facts found and the
 choice made.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v.
 State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).
                              B
      Here, we must set aside the Patent Office’s § 325(d) de-
 termination. A legal error—the Patent Office’s narrow in-
 terpretation of its authority to reconsider orders granting
 reexamination—infected that determination. And, in light
 of the ’091 Decision, it was arbitrary and capricious for the
 Patent Office to order reexamination over § 325(d), or, at
 minimum, refuse to terminate reexamination once Vivint
 requested it do so. Because the Patent Office should not
 have ordered reexamination, we vacate and remand with
 instructions to dismiss.
                              1
      In dismissing and denying Vivint’s § 1.181 petitions,
 the Patent Office relied primarily on its alleged lack of au-
 thority to terminate an ex parte reexamination. See J.A.
 10847. We do not agree with the Patent Office’s assess-
 ment of its authority. The Patent Office has authority to
 reconsider its decision ordering ex parte reexamination
 based on § 325(d). “The power to reconsider is inherent in
 the power to decide.” Tokyo Kikai Seisakusho, Ltd. v.
 United States, 529 F.3d 1352, 1360 (Fed. Cir. 2008). We
 have applied that principle to hold the Patent Office has
 authority to reconsider IPR institution decisions. See, e.g.,
 Medtronic, Inc. v. Robert Bosch Healthcare Sys., Inc., 839
 F.3d 1382, 1385 (Fed. Cir. 2016); cf. GTNX, Inc. v. INTTRA,
 Inc., 789 F.3d 1309, 1313 (Fed. Cir. 2015). We reasoned
 that “nothing in the statute or regulations applicable [to
 CBMs] clearly deprives the Board of that default author-
 ity.” GTNX, Inc., 789 F.3d at 1313. And we likewise see
Case: 20-1992     Document: 39     Page: 13     Filed: 09/29/2021




 IN RE: VIVINT, INC.                                         13



 nothing in the statutes or regulations preventing the Pa-
 tent Office from reconsidering a decision ordering ex parte
 reexamination. See, e.g., 35 U.S.C. §§ 301–07 (governing
 ex parte reexamination); 37 C.F.R. § 1.183 (allowing for
 waiver of Patent Office rules). Thus, the Patent Office
 abused its discretion by denying Vivint’s § 1.181 petitions
 based on a contrary legal conclusion: that the Patent Office
 did not have authority to consider those petitions.
      While the Patent Office purported to consider Vivint’s
 § 325(d) arguments on the merits, its legal error infected
 that analysis. In its first § 1.181 decision, the Patent Office
 held that it did “not have the discretion to terminate an
 ongoing reexamination on the basis set forth in 35 U.S.C.
 [§] 325(d) if no petition requesting such relief is filed until
 after reexamination has been ordered.” J.A. 10847 (empha-
 sis in original). And that holding drove the Patent Office’s
 dismissal decision. See J.A. 10856. The remainder of the
 first decision included “additional comments . . . in order to
 clarify [Patent] Office policy,” but those comments were
 tangential to the Patent Office’s decision. J.A. 10847. In-
 deed, the Patent Office reincorporated its erroneous legal
 conclusion into its policy conclusions. J.A. 10853 (“For all
 of the reasons set forth above, the determination by the
 [Patent] Office not to exercise its discretion under
 [§ 325(d)] in the present ex parte reexamination proceeding
 is not inconsistent with [IPR] practice.” (emphasis added)).
     The Patent Office’s second § 1.181 decision proceeded
 in much the same way. See J.A. 12210–19. The Patent
 Office stressed that Vivint “had the opportunity . . . to file
 a petition limited to issues involving 35 U.S.C. [§] 325(d)
 prior to the issuance of the order for reexamination, but
 chose not to do so.” J.A. 12213, 12217. And it faulted
 Vivint for failing to seek waiver of the Patent Office rules
 that prevented such a filing. To be sure, the second § 1.181
 decision mentioned Vivint’s § 325(d) arguments. And the
 Patent Office concluded that it had “reviewed the record
 and declined to reject the request [for ex parte
Case: 20-1992    Document: 39      Page: 14     Filed: 09/29/2021




 14                                           IN RE: VIVINT, INC.




 reexamination] under [§ 325(d)]” at the outset of the ex
 parte reexamination. J.A. 12217. But at the same time,
 the Patent Office again relied on its erroneous legal conclu-
 sion: “that once the [ex parte reexamination] order has is-
 sued, the Office is required by statute to conduct
 reexamination.” J.A. 12217. And like its decision on the
 first § 1.181 petition, the Patent Office incorporated its le-
 gal error into its ultimate conclusion. J.A. 12217 (“For all
 the reasons set forth above, patent owner’s [petition] is de-
 nied.” (emphasis omitted)). 6
                               2
      Our finding that the Patent Office misunderstood the
 scope of its authority to terminate reexamination once in-
 stituted would normally prompt us to vacate the Patent Of-
 fice’s decision so that it may exercise the authority as now
 properly understood. Doing so in this case would be a
 waste of everyone’s resources, however. It would be arbi-
 trary and capricious for the Patent Office to do anything on
 remand other than terminate the reexamination. Agency
 action that “departs from established precedent without a
 reasoned explanation [is] arbitrary and capricious.” Fred
 Beverages, Inc. v. Fred’s Cap. Mgmt. Co., 605 F.3d 963, 967
 (Fed. Cir. 2010) (holding Trademark Trial and Appeal
 Board acted arbitrarily by denying leave when “[t]here
 [wa]s no basis on which to distinguish the circumstances of
 the present case from those in which” leave was granted).
 After the ’091 Decision, it was unreasonable for the Patent




      6  The government argues Vivint identified no basis
 for the Patent Office to use its discretionary power of re-
 consideration. But avoiding arbitrary and capricious con-
 duct, see infra at 14–16, is certainly a valid basis for
 reconsideration.
Case: 20-1992     Document: 39     Page: 15    Filed: 09/29/2021




 IN RE: VIVINT, INC.                                        15



 Office to order reexamination, and, once ordered, to refuse
 to terminate it.
      The ’091 Decision focused on Alarm.com’s abusive fil-
 ing practices. The Patent Office viewed the ’091 petition as
 “a case of undesirable, incremental petitioning.” ’091 Deci-
 sion at 12. And it noted how it regularly denies petitions,
 both in IPRs and in other post-issuance review proceed-
 ings, when petitioners “have used prior Board decisions as
 a roadmap to correct past deficiencies.” Id. The Patent Of-
 fice did discuss the Board’s limited resources, but only in
 the context of Alarm.com’s abusive filing practices. Id. at
 13–14 (quoting LG Elecs. Inc. v. Core Wireless Licensing
 S.A.R.L., No. IPR2016-00986, Paper 12, at 6–7 (P.T.A.B.
 Aug. 22, 2016)). Likewise, the Patent Office focused on
 Alarm.com’s filing practices when discussing the remain-
 ing § 314(a) factors. Id. at 9 (noting, when discussing factor
 3, that the ’091 petition was Alarm.com’s third petition), 10
 (discussing the ’091 petition’s timing, which allowed
 Alarm.com to use related IPRs as a roadmap to fix deficien-
 cies).
     Though the Patent Office ostensibly applied § 314(a) to
 deny institution, it actually relied on § 325(d) considera-
 tions for its core analysis. See id. at 11–12 (citing and ap-
 plying § 325(d)). It reasoned that “allowing similar, serial
 challenges to the same patent, by the same petitioner, risks
 harassment of patent owners and frustration of Congress’s
 intent in enacting the [AIA].” Id. at 12 (citation omitted)
 (emphasis added). That is the heart of a § 325(d) analysis.
 And the Patent Office explicitly placed that reasoning
 within the § 325(d) framework:
     [I]n making the determination whether Peti-
     tioner’s current challenges present the same or
     substantially the same art or arguments as those
     previously presented to the Office, we may consider
     whether Petitioner uses information gleaned from
Case: 20-1992    Document: 39     Page: 16     Filed: 09/29/2021




 16                                          IN RE: VIVINT, INC.




      our earlier decisions to bolster challenges it ad-
      vanced unsuccessfully.
 Id. at 11–12. Fundamentally, the ’091 decision denying in-
 stitution relied on a § 325(d) analysis.
      Rather than learn its lesson, however, Alarm.com con-
 tinued to engage in abusive filing practices after the ’091
 Decision. It copied, word-for-word, two grounds from the
 ’091 petition—the very petition deemed “a case of undesir-
 able, incremental petitioning”—into its ex parte reexami-
 nation request. And for the portions it did not copy,
 Alarm.com “used prior Board decisions as a roadmap to cor-
 rect past deficiencies.” ’091 Decision at 12. Indeed, the ex
 parte reexamination request was a more egregious abuse
 than the ’091 petition under the same considerations al-
 ready analyzed by the Board. The ’091 petition was the
 third filing in a string of “undesirable, incremental peti-
 tioning” practices. Id. And Alarm.com’s ex parte reexami-
 nation request was another, fourth iteration of
 Alarm.com’s abuse of process. It was, therefore, arbitrary
 for the Patent Office to grant reexamination after denying
 institution of the ’091 IPR based on § 325(d).
     The government argues that, because IPR and ex parte
 reexamination involve different procedures and policies,
 the Patent Office is free to grant an “undesirable, incre-
 mental” ex parte reexamination request even after it denies
 a nearly identical IPR petition that was deemed “a case of
 undesirable, incremental petitioning.” We do not agree.
 Our holding today is narrow. Section 325(d) applies to both
 IPR petitions and requests for ex parte reexamination.
 Thus, the Patent Office, when applying § 325(d), cannot
 deny institution of IPR based on abusive filing practices
 then grant a nearly identical reexamination request that is
 even more abusive. We see no difference between the IPR
 and ex parte reexamination processes that would justify
 such conduct and nothing short of termination of the reex-
 amination would be appropriate.
Case: 20-1992     Document: 39     Page: 17    Filed: 09/29/2021




 IN RE: VIVINT, INC.                                        17



       Our ruling today is limited. As the Director notes as
 part of his argument about the difference in character be-
 tween the ex parte reexamination regime and the IPR re-
 gime, there can be a public interest in reexamination that
 goes beyond the interests, or propriety of behavior, of a par-
 ticular challenger. That is reflected most expressly in the
 statute’s grant to the Director of the authority to launch an
 ex parte reexamination “[o]n his own initiative.” 35 U.S.C.
 § 303(a) (“On his own initiative, and any time, the Director
 may determine whether a substantial new question of pa-
 tentability is raised by patents and publications discovered
 by him or cited under the provisions of section 301 or 302.”);
 see 37 C.F.R. § 1.520 (providing for Director’s “own initia-
 tive” authority). Section 303(a) makes clear that the Direc-
 tor’s “own initiative” authority provides a separate,
 supplemental path to an ex parte reexamination, beyond
 the § 302 “request” path, even where there is a § 302 re-
 quest: the statute, as amended in 2011, expressly permits
 a Director’s “own initiative” decision to rely on information
 supplied in a request “under the provisions of section
 . . . 302.” 35 U.S.C. § 303(a); see SAS Inst. Inc. v. Iancu,
 138 S. Ct. 1348, 1355 (2018) (“In the ex parte reexamina-
 tion statute, Congress embraced an inquisitorial approach,
 authorizing the Director to investigate a question of pa-
 tentability ‘[o]n his own initiative, and at any time.’
 § 303(a).”). Notably, too, the second sentence of § 325(d),
 the basis for the discretion at issue in this case, does not
 apply to such “own initiative” authority; it applies only to
 a “petition or request,” which the Director may “reject” be-
 cause of serial filings of a challenger. 35 U.S.C. § 325(d).
 The Director in this case, however, did not invoke the “own
 initiative” authority. Nor, apart from the “own initiative”
 authority, did he set forth a reasoned basis for exercising
 his § 325(d) discretion to launch the ex parte reexamination
 even accepting that Alarm.com was engaging in continua-
 tion of its abusive serial filing. Accordingly, we are not
 holding that the Director may never launch a
Case: 20-1992    Document: 39   Page: 18     Filed: 09/29/2021




 18                                        IN RE: VIVINT, INC.




 reexamination even when a particular challenger has en-
 gaged in improper serial filing.
                       CONCLUSION
     While the ex parte reexamination in this case was
 based on substantial new questions of patentability, we
 must set aside the Patent Office’s § 325(d) decision under
 the APA. That decision was an abuse of discretion and was
 arbitrary and capricious. Therefore, the Patent Office
 should not have ordered reexamination, or, at minimum,
 should have terminated the reexamination once Vivint re-
 quested that it do so. Accordingly, we vacate and remand
 with instructions for the Patent Office to dismiss.
                VACATED AND REMANDED
                          COSTS
 No costs.